Citation Nr: 0315900	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability, for the period prior to April 28, 
1989.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability, for the period prior to July 28, 1992.

3.  Entitlement to a rating in excess of 60 percent for a low 
back disability, for the period beginning July 28, 1992.

4.  Entitlement to an effective date earlier than July 28, 
1992, for a total rating based on individual unemployability 
(TDIU).

  
REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from August 1970 to 
January 1973.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions.  

The procedural history of the veteran's back disability 
ratings is a bit complicated.  The RO originally denied 
service connection for a low back disability by an April 1973 
rating decision -- a decision which the veteran did not 
appeal.  He later sought to reopen this claim, and in June 
1990 the Board reopened the claim and granted service 
connection.  By a June 1990 rating decision, the RO assigned 
an initial, noncompensable rating effective from September 5, 
1989.  The veteran indicated his disagreement with this 
rating decision in July 1990.  An August 1990 rating decision 
increased the rating to 20 percent, effective from September 
5, 1989.

In January 1991, the veteran filed a claim for an earlier 
effective date for his disability rating, arguing that the 
rating should have been effective from the date of his 
separation from active duty in 1973.  By a September 1991 
rating decision, the RO granted the veteran's claim and 
reassigned the effective date for the grant of service 
connection to January 18, 1973.  By a January 1992 rating 
decision, the RO increased the rating to 40 percent, 
effective from April 28, 1989.  In April 1992, the veteran 
submitted a written statement disagreeing with the underlying 
40 percent rating, and with the effective date assigned to 
the rating (he argued that it should have been January 18, 
1973).  A statement of the case concerning the underlying 
rating was issued in June 1992, and the veteran submitted a 
substantive appeal on this issue in January 1993.


By an April 2002 rating decision, the RO increased the rating 
to 60 percent, effective from February 3, 1997.  By an August 
2002 rating decision, the RO reassigned the effective date 
for the 60 percent rating as July 28, 1992.

While the claims concerning the evaluation of veteran's back 
disability have often been construed as involving earlier 
effective dates, it is simpler (and still accurate) to 
construe this matter as an appeal from the initial rating 
assigned, per Fenderson v. West, 12 Vet. App. 119 (1999), and 
consider each stage at which the RO assigned higher ratings 
during the course of this long appeal.  Therefore, the Board 
will consider the veteran's claims concerning his back 
disability rating as they are shown on the title page of this 
remand.  The purpose of the remand is to ensure compliance 
with the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).

The Board also notes in November 2002, the veteran's 
representative filed what appears to be a timely notice of 
disagreement with an August 2002 rating decision assigning an 
effective date for TDIU to July 28, 1992.  However, because 
the RO has not yet issued a statement of the case on the 
issue of entitlement to an earlier effective date for a TDIU, 
a remand is required.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claims on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

2.  Provide the veteran and his 
representative with a statement of the 
case that discusses the laws and 
regulations pertaining to its August 2002 
rating decision assigning effective date 
for TDIU of July 28, 1992.  Give the 
veteran and his representative an 
opportunity to respond to the statement 
of the case.  

3.   Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for low back symptoms since 
January 1973.  Obtain records from each 
health care provider he identifies, other 
than those already contained in the 
claims file.  If records cannot be 
obtained (for example, because a 
physician has passed away and the records 
are not available), please advise the 
veteran of this fact in writing.  VA 
records obtained should include any 
notes, discharge summaries, consults, and 
imaging (e.g., X-ray, MRI, CT scan).

4.  Make arrangements for the veteran to 
be afforded appropriate VA examination(s) 
to ascertain the nature and extent of the 
service-connected back disability.  
Ensure that the veteran's claims folder 
is made available to the examiner in 
conjunction the examination.  Any tests 
or procedures deemed necessary (including 
x-rays) should be conducted.  

5.  Thereafter, re-adjudicate the issues 
shown on the title page of this remand.  
If the benefits sought on appeal remain 
denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
April 2002.  The SSOC should include 
discussion of the revised rating criteria 
for evaluating intervertebral disc 
syndrome [38 C.F.R. § 4.71a, Diagnostic 
Code 5293] as well as a determination as 
to whether referral for consideration of 
an extraschedular rating for the low back 
disability is appropriate under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


